DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2-4, 9-11, 15-20 are cancelled per applicant’s filing 3/8/2022. 
Claims 1, 5-8, 12-14 have been rejected. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, drawn to protecting distributed content, classified in G06F 21/10, in the reply filed on March 3, 2022, is acknowledged. 
	Claim Rejections – 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8, 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
Not in the Specification
Claim 1 recites “receiving, by a server, a service request from a device requesting a cloud-based blockchain service; receiving, by the server, a first usage information specified by the service request that describes a first usage of the device; receiving, by the server, a second usage information specified by the service request that describes a second usage of the device…” The claims recites the server receiving a service request and receiving first usage information and a second usage information in the service request, which fails to have support in the specification.  Paragraph [0044] of the specification (PGPub US2020/0320522A1) discloses: 
[0044] FIG.20 illustrates a service mechanism. When the blockchain application 50 requires the cloud-based blockchain service 122, the blockchain application 50 instructs the user's device 20 to generate and send a service request 200 via the communications network 170 to the network address (such as an Internet protocol address) associated with the third-party server 124.The service request 200 may include the usage information 70, the privacy parameter 64, and/or any block(s) 56 of data in the personal blockchain 54. The service application 192 acts on the usage information 70, the privacy parameter 64, and/or any block(s) 56 of data to generate a service result 202 (such as a data record in the personal blockchain 54)…

The specification describes only usage information 70 comprised in the service request 200 sent by the device. However, the specification does not disclose the server receiving both first usage information and second usage information specified in the same service request from the same device. As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)). Claim 8 
Claim 1 recites “…receiving, by the server, a first usage information….receiving, by the server, a second usage information…inspecting, by the server, the first and second usage information for a privacy parameter; in response to the first usage information specifying the privacy parameter,…generating, by the server, a first set of data for a block on a private blockchain, the first set of data comprising the first usage information and the second usage information; generating, by the server, a second set of data for a block on a public blockchain, the second set of data comprising the second usage information and the hash value of the first usage information…recording, by the server, the first set of data to the block on the private blockchain, and also recording the second set of data to the block on the public blockchain.” The claim recites the server generates and records a second set of data comprising the second usage information (i.e. “without privacy parameter”) and the hash value of the first usage information (i.e. “with privacy parameter”) on the public blockchain, which fails to have support in the specification. Paragraphs [0031]-[0032] of the specification (PGPub US2020/0320522A1) discloses: 
[0031] Some of the usage information 70, though, may be private 62. That is, if any of the usage information 70 includes or indicates the privacy parameter 64, then the cloud-based blockchain service 122 may decline or fail to publicly publish or distribute via the public blockchain 130. The third-party server 124 may still generate the data records 132 in the blockchain data layer 134, and the third-party server 124 may also add the additional layer of cryptographic hashing to generate the cryptographic proofs 136. The cryptographic proofs 136 may be incorporated into the personal blockchain 54, as the privacy parameter 64 may permit. However, the cryptographic proofs 136 may not be incorporated into the public blockchain 130, in response to the privacy parameter 64.

[0032]… The private data records 138 may be generated based on the usage information 70 indicating or including the privacy parameter 64. The public data records 139 may be generated based on the usage information 70 lacking an association with, or indication of, the privacy parameter 64. The private data records 138 and the public data records 139 may both be incorporated into the personal blockchain 54. The private data records 138, though, may be impermissible for integration into the public blockchain 130…Moreover, exemplary embodiments may even segregate or differentiate the private data records 138 from the public data records 139 to further ensure no public disclosure.
 
The specification describes the third-party server 124 incorporates the cryptographic proofs 136 (i.e. cryptographic hashing of usage information 70 including the privacy parameter 64) into the personal blockchain 54 but not the public blockchain 130 and does not integrate the private data records 138 into the public blockchain 138. The specification does not disclose generating and recording, on a public blockchain, a second data for a block comprising the first usage information (i.e. including the privacy parameter) besides the second usage information (i.e. without the privacy parameter).  As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)). Claim 8 is also rejected on the same basis as it recites similar language.
Claim 8 recites “A system, comprising: a hardware processor; and a memory storing instructions that, when executed by the hardware processor perform operations comprising: receiving, from a device, a request for a cloud-based blockchain service, the request specifying a first usage information that describes a first usage of the device and a second usage information that describes a second usage of the device… retrieving, from the device requesting the cloud-based blockchain service, the first usage information and the second usage information…” The claim recites receiving, from a device for a cloud-based blockchain service, a request specifying a first usage information and a second usage information of the device and retrieving from the device the first usage and the second usage information, which fails to have support in the specification.  Paragraph [0044] of the specification (PGPub US2020/0320522A1) discloses: 
[0044] FIG.20 illustrates a service mechanism. When the blockchain application 50 requires the cloud-based blockchain service 122, the blockchain application 50 instructs the user's device 20 to generate and send a service request 200 via the communications network 170 to 


The specification describes the blockchain application 50 (i.e. on the device) sends a service request 200 to the third-party server 124 and the service request includes the usage information 70, the privacy parameter 64. However, the specification does not disclose the third-party server 124 retrieves the usage information 70 from the device. As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)). 
Claims 5-7 are also rejected as each depends on claim 1. Claims 12-14 are also rejected as each depends on claim 8. 
Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over LeVasseur et al. (US 9,647,977B2 (“LeVasseur”)) in view of Ow et al. (US 10,855,446B2 (“Ow”)).
Regarding claims 1 and 8, 
for claim 1, LeVasseur teaches a method, comprising: 
receiving, by a server (LeVasseur: Fig. 2, ‘eMail2 System’; 27:34-47, 28:25-26), a service request from a device requesting a cloud-based …service; (LeVasseur: Fig. 2/6; 12:20-45, 13:36-53, 18:58-65, 19:2-19, 27:34-47, 32:17-35, 32:62-33:2)
receiving, by the server, a first usage information specified by the service request that describes a first usage of the device; (LeVasseur: Fig. 6 ‘Events G/H’, Fig. 9/10; 13:36-53, 18:10-53, 33:15-30 (i.e. “a first usage information (“private message in tab 154”)”), 33:40-55)
receiving, by the server, a second usage information specified by the service request that describes a second usage of the device; (LeVasseur: Fig. 6 ‘Event G/H’, Fig. 9/10; 13:36-53, 18:10-53, 33:15-30 (i.e. “a second usage information (“public message in tab 153”)”), 33:40-55)
inspecting, by the server, the first and second usage information for a privacy parameter; (LeVasseur: Fig. 9/10; 18:33-53, 26:17:23, 36:59-37:11)
in response to the first usage information specifying the privacy parameter (LeVasseur: 18:33-53, 26:17-23), hashing, by the server, the first usage information using a hashing algorithm to generate a hash value; (LeVasseur: Fig. 2, 'cryptographic engine 115, Fig. 26, 'ICE' ‘M1-MN 124’; 17:21-18:2, 40:1-5, 40:59-66)
…the first set of data comprising the first usage information and the second usage information
…the second set of data comprising the second usage information and the hash value of the first usage information; (LeVasseur: 36:39-49)
recording, by the server, the first set of data to the…[database] (LeVasseur: Fig. 2, ‘storage 118’; 36:60-37:1), and also recording the second set of data to the…[database]; and (LeVasseur: Fig. 2, ‘Data Layer 120’; 26:5-7, 26:15-23, 36:39-53 (by disclosing eMail2 messages are stored in eMail2 data layer (FIG.1, 12) and if the eMail2 message contains multiple public and private parts, each public or private sub-message may be encrypted and stored separately))
sending a service response to the device requesting the cloud-based service, the service response notifying the device of the recording of the first and second usage information to at least one of the [database]. (LeVasseur: Fig. 28; 21:19-35 (i.e. “a service response (“delivery slip”)”), 49:5-12, 50:19-24)
LeVasseur does not explicitly teach blockchain, public blockchain and private blockchain and the following limitations, however, in the same field of endeavor, Ow teaches blockchain, public blockchain and private blockchain (Ow: Fig. 1; 1:58-60) and
generating, by the server, a first set of data for a block on a private blockchain (Ow: Fig. 1, 'Axel Public Chain 105', 'Block 170', 'Axel Private Chain 125' 'Block 175'; Fig. 2, 'Axel Private Chain 295' 'Block 258'; 1:58-60, 7:65-8:12, 10:16-21, 11:1-28,  22:15-30, 32:34-44)
generating, by the server, a second set of data for a block on a public blockchain (Ow: Fig. 1, 'Axel Public Chain 105', 'Block 170', 'Axel Private 
recording, by the server, the first set of data to the block on the private blockchain, and also recording the second set of data to the block on the public blockchain; (Ow: Fig. 1, 'Axel Public Chain 105', 'Block 170', 'Axel Private Chain 125' 'Block 175'; Fig. 2, 'Axel Private Chain 295' 'Block 258'  'Axel Public Chain 205' 'Block 210'; 1:58-60, 7:65-8:12,  10:16-21, 10:44-49,  22:8-28, 22:31-38,  32:34-44)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of LeVasseur to include the support of public and private blockchains, as disclosed in Ow for enabling privacy protection to ensure a level of privacy of transaction records (Ow: 1:10-11).
Additionally, the limitation “in response the first usage information specifying the privacy parameter, hashing, by the server, the first usage information using a hashing algorithm to generate a hash value
For claim 8, LeVasseur teaches a system (LeVasseur : Fig. 2 ‘eMail2 system’; 27:34-39), comprising: a hardware processor; and a memory storing instructions that, when executed by the hardware processor perform (LeVasseur : 19:2-19, 27:34-39, 28:25-35, 67:36-40) operations comprising:
receiving a service request from a device requesting a cloud-based …service, the request specifying a first usage information that describes a first usage of the device and a second usage information that describes a second usage of the device; (LeVasseur: Fig. 6 ‘Event B’, Fig. 9/10; 12:20-45, 13:36-53, 18:10-53, 18:58-65, 32:17-35, 32:62-33:2, 33:15-30 (i.e. “a first usage information (“private message in tab 154”)”, “a second usage information (“public message in tab 153”)”), 33:40-55) 
retrieving from the device requesting the cloud-based blockchain service, the first usage information and the second usage information; (LeVasseur: Fig. 2, Fig. 6 ‘Event G/H’, Fig. 9/10; 12:20-45, 28:25-30, 18:10-53, 33:15-30, 33:40-55) 
inspecting the first and second usage information for a privacy parameter; (LeVasseur: Fig. 9/10; 18:33-53, 26:17:23, 36:59-37:11)
in response to the first usage information specifying the privacy parameter (LeVasseur: 18:33-53, 26:17-23), hashing the first usage information using a hashing algorithm to generate a hash value
…the first set of data comprising the first usage information and the second usage information; (LeVasseur: 36:59-37:24)
…the second set of data comprising the second usage information and the hash value of the first usage information; and (LeVasseur: 36:39-49)
sending a service response to the device requesting the cloud-based blockchain service, the service response notifying the device of the recording of the first and second usage information to at least one of the …[database]. (LeVasseur: Fig. 28; 21:19-35 (i.e. “a service response (“delivery slip”)”), 49:5-12, 50:19-24)
LeVasseur does not explicitly teach blockchain, public blockchain and private blockchain and the following limitations, however, in the same field of endeavor, Ow teaches blockchain, public blockchain and private blockchain (Ow: Fig. 1; 1:58-60) and
generating, by the server, a first set of data for a block on a private blockchain (Ow: Fig. 1, 'Axel Public Chain 105', 'Block 170', 'Axel Private Chain 125' 'Block 175'; Fig. 2, 'Axel Private Chain 295' 'Block 258'; 1:58-60, 7:65-8:12, 10:16-21, 11:1-28,  22:15-30, 32:34-44)
generating, by the server, a second set of data for a block on a public blockchain (Ow: Fig. 1, 'Axel Public Chain 105', 'Block 170', 'Axel Private Chain 125' 'Block 175'; Fig. 2, 'Axel Private Chain 295' 'Block 258'; 1:58-60, 7:65-8:12, 10:16-21, 11:1-28,  22:15-30, 32:34-44)
recording, by the server, the first set of data to the block on the private blockchain, and also recording the second set of data to the block on the public blockchain; (Ow: Fig. 1, 'Axel Public Chain 105', 'Block 170', 'Axel 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of LeVasseur to include the support of public and private blockchains, as disclosed in Ow for enabling privacy protection to ensure a level of privacy of transaction records (Ow: 1:10-11).
Regarding claims 5 and 12, LeVasseur in view of Ow teaches the method of claim 1 and the system of claim 8 as claim 5 being dependent of claim 1 and claim 12 being dependent of claim 8. Furthermore, 
LeVasseur teaches:
wherein the receiving of the first usage information further comprises receiving a time and a geographic location reported by the device. (LeVasseur: 53:22-29)
Additionally, the claimed expression of "…a time and a geographic location reported by the device" do not move to distinguish over prior art as the expression does not affect the positively recited steps of claim 1 in a manipulative sense nor does the expression affect the recited system in claim 8 structurally or functionally
Regarding claims 6 and 13, LeVasseur in view of Ow teaches the method of claim 1 and the system of claim 8 as claim 5 being dependent of claim 1 and claim 12 being dependent of claim 8. Furthermore, 
LeVasseur teaches:
wherein the receiving of the first usage information further comprises receiving a message reported by the device. (LeVasseur: Fig. 1; 24:57-59)
Regarding claim 7, LeVasseur in view of Ow teaches the method of claim 1. Furthermore, 
LeVasseur teaches:
wherein the receiving of the first usage information further comprises receiving a social posting reported by the device. (LeVasseur: 34:1-12)
Regarding claim 14, LeVasseur in view of Ow teaches the system of claim 8. Furthermore, 
LeVasseur teaches:
wherein the operations further comprising determining a file extension associated with the privacy parameter. (LeVasseur: 26:17-24)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Voell (US 10,749,848) teaches providing data privacy in a private distributed ledger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, John W. Hayes can be reached on (5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685